The petition for writ of certiorari to the Supreme Court of Georgia is granted limited to the question of whether the Supreme Court of Georgia erred as stated in Questions (d), (h) and (i) of the petition which read as follows:
“(d) In holding that it was illegal for the Petitioner to carry a placard in front of the construction job containing the statement: ‘S. J. Curry & Company, Inc., violating contract with City of Atlanta by not paying wages conforming with those of a similar type of work in the Atlanta area. Construction & General Laborers’ Union 438, AFL-CIO.’ The Court so held, notwithstanding the *884fact that the Court found that the legend carried upon said sign was true and that S. J. Curry & Company was not paying the prevailing wage in the area even though it had executed a contract with the City of Atlanta for said construction which contract contained the provision: 'Wages will conform with those being paid on similar types of work in the Atlanta area.’
Edwin Pearce and John S. Patton for petitioner.
E[. H. Perry, Jr. for respondents.
“(h) In granting said injunction, said court deprived Petitioner in Certiorari of rights protected by the National Labor Relations Act, Title 29, Section 157 of the United States Code Annotated.
“(i) In granting said injunction said court assumes jurisdiction of a cause, the subject matter of which had been pre-empted by enactment of the National Labor Relations Act, Title 29, Section 157-158 (b) of the United States Code Annotated.”
Counsel are requested also to brief and argue the question of the Court’s jurisdiction to review the judgment of the Supreme Court of Georgia under 28 U. S. C. § 1257; see Montgomery Building & Construction Trades Council v. Ledbetter Erection Co., 344 U. S. 178.